                       UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

IN THE MATTER OF                              )
                                              )
THE EXTRADITION OF                            )                 Case No. 7:20-CV-116
                                              )
SALVATORE MANCUSO GOMEZ                       )
                                              )
         a/k/a/ “EL MONO”                     )


  UNOPPOSED MOTION TO DISMISS COMPLAINT FOR PROVISIONAL ARREST
           WARRANT WITH A VIEW TOWARDS EXTRADITION

         The United States of America, by and through its counsel of record, the United States

Attorney for the Middle District of Georgia and Assistant United States Attorneys Peter D. Leary

and Tamara Jarrett, hereby applies for an order that dismisses the Government’s Complaint for

Provisional Arrest Warrant with a View Towards Extradition, ECF No. 1, and Warrant for Arrest,

ECF No. 2.

         Salvatore Mancuso Gomez, by counsel, does not oppose the application.

         This unopposed application is based upon the attached Declaration of FAUSA Peter D.

Leary.

         Respectfully submitted, this 20th day of July, 2020.

                                              CHARLES E. PEELER
                                              UNITED STATES ATTORNEY

                                              /s/ Peter D. Leary
                                              PETER D. LEARY
                                              First Assistant United States Attorney
                                              Georgia Bar Number 612045

                                              /s/ Tamara Jarrett
                                              TAMARA JARRETT
                                              Assistant United States Attorney
                                              Georgia Bar Number 389629
United States Attorney’s Office
Middle District of Georgia
Post Office Box 1702
Macon, Georgia 31202-1702
Telephone: (478) 752-3511

Attorneys for the United States of America
                           DECLARATION OF PETER D. LEARY

I, Peter D. Leary, declare as follows:

       1.      I am an Assistant United States Attorney and have been assigned to represent the

Government in United States v. Salvatore Mancuso Gomez a/k/a “El Mono” (Case No. 7:20-CIV-

116). I make this declaration in support of the Government’s Unopposed Motion to Dismiss

Complaint for Provisional Arrest Warrant with a View Towards Extradition.

       2.      I am informed and believe that on July 17, 2020, the Government of Columbia

transmitted a diplomatic note to the United States withdrawing its request for the provisional arrest

of Mancuso with a view towards his extradition. Given the withdrawal of the request, the United

States no longer has an obligation to extradite Mancuso for the charges underlying that request

pursuant to its extradition treaty with Columbia, the Extradition Treaty with the Republic of

Colombia, U.S.-Colom., Sept. 14, 1979, S. Treaty Doc. No. 97-8 (1981).

       3.      On July 17, 2020, Government counsel informed Mancuso’s attorney, Joaquin

Perez, of Columbia’s intention to withdraw its request and the Government’s intent to file the

instant application. He did not object to this application.

       4.      Accordingly, the Government respectfully requests that the Court dismiss the

Complaint for Provisional Arrest Warrant with a View Towards Extradition.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the foregoing is true and correct to the best of my knowledge.

       Executed this 20th day of July, 2020, at Macon, Georgia.



                                                      /s/ Peter D. Leary
                                                      PETER D. LEARY
                                   CERTIFICATE OF SERVICE

       I, PETER D. LEARY, First Assistant United States Attorney, do hereby certify that I have

this date served the within and foregoing document by electronically filing said notice with the

Clerk of the Court using the CM/ECF system.

       Respectfully submitted, this 20th day of July, 2020.

                                            CHARLES E. PEELER
                                            UNITED STATES ATTORNEY

                                     BY:    /s/ Peter D. Leary
                                            PETER D. LEARY
                                            Georgia Bar Number 612045
                                            First Assistant United States Attorney
                                            United States Attorney’s Office
                                            Middle District of Georgia
                                            Post Office Box 1702
                                            Macon, Georgia 31202-1702
                                            Telephone: (478) 752-3511

                                            Attorney for the United States of America
